PER CURIAM.
By this appeal, plaintiff seeks reversal of the trial court’s order vacating a default judgment entered against the defendant and quashing service of process. We find merit in plaintiff’s contentions that the defendant was effectively served pursuant to § 47.13 Fla.Stat., F.S.A., and that it was error for the trial court to enter its order vacating the default judgment and quashing service of process. State ex rel. Merritt v. Heffernan, 142 Fla. 496, 195 So. 145, 127 A.L.R. 1263.
Accordingly the order appealed is reversed.